DETAILED ACTION
Claims 1-12 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
	Examiner notes that no interpretations under 35 U.S.C. 112(f). One of ordinary skill in the art would not consider an “application” to be a substitute for means and therefore the claim fails prong 1 of the three prong test. 

Claim Objections
	Claim 12 is objected to for the following informalities. Claim 12 incorporates claim 1 by reference, for clarity of the record all claim limitation should be positively recited in claim 12. For example claim 12 refers to the server, which has antecedent basis in claim 1, but for clarity the server should be recited in claim 12. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards software per se. The claim refers to an “application configured to execute the method of claim 1 while interoperating with the server and stored in a storage medium.” According to the specification an application may be “an application executed on the terminal, and the application may include, e.g., an app running on a mobile terminal, e.g., a smartphone” Under the broadest reasonable interpretation an application executed on a terminal, is software. Therefore the claim is not patent eligible and correction is required. 

Allowable Subject Matter
Claims 1-11 are allowed. 
Regarding claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
extracting a license plate of the vehicle from at least one frame included in the obtained vehicle image and tracking a trajectory of an XY-coordinate point of each vertex of the extracted license plate; 

Kelly (US 2016/0232410)  teaches the tracking of vertices in license plates over time for speed estimation. Kelly’s tracking relies upon an assumption of a linear trajectory and a relaxation of this assumption in a mobile setting. However, Kelly does not teach or suggest detecting a time when the trajectory of a coordinate changes from linear to non-linear. 
Claims 2-11 depend from claim 1 and are therefore also allowed. 
Claim 12 incorporates claim 1 by reference and would therefore be allowed for the same reasons discussed above if the 101 rejections were overcome. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666